     Case 4:09-cr-02292-RM-BGM Document 146 Filed 12/01/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-09-02292-001-TUC-RM (BGM)
10                 Plaintiff,                          ORDER
11   v.
12   Daniel Aaron Miller,
13                 Defendant.
14
15
16          On October 30, 2020, Magistrate Judge Bruce G. Macdonald issued a Report and

17   Recommendation (Doc. 144) recommending that this Court deny Defendant’s Motion to

18   Dismiss Certain Allegations in Superseding Petition to Revoke Supervised Release for

19   Unreasonable Delay (Doc. 118), and find that the Government has met its burden of

20   establishing that Defendant violated his conditions of supervised release as set forth in

21   Allegations A(1), A(2), B, C(2), C(3), and C(4) of the Second Superseding Petition to

22   Revoke Supervised Release.1 No objections to the Report and Recommendation were

23   filed, and the deadline for filing objections has expired.

24          A district judge must “make a de novo determination of those portions” of a

25   magistrate judge’s “report or specified proposed findings or recommendations to which

26
     1
       The Report and Recommendation recommends finding that the Government failed to
27   meet its burden of establishing that Defendant violated his conditions of supervised
     release as set forth in Allegation C(1) of the Second Superseding Petition to Revoke
28   Supervised Release. Allegation D was dismissed on the Government’otion. (Docs. 128,
     138, 144.)
     Case 4:09-cr-02292-RM-BGM Document 146 Filed 12/01/20 Page 2 of 2



 1   objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b)(3) (“The
 2   district judge must consider de novo any objection to the magistrate judge’s
 3   recommendation”).      Failure to object to the findings and recommendations of the
 4   magistrate judge “waives a party’s right to review.” Fed. R. Crim. P. 59(b)(2).
 5          The Court finds no error in Magistrate Judge Macdonald’s Report and
 6   Recommendation, and Defendant has waived his right to review by failing to file
 7   objections. Accordingly,
 8          IT IS ORDERED that the Report and Recommendation (Doc. 144) is accepted
 9   and adopted in full.
10          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Certain
11   Allegations in Superseding Petition to Revoke Supervised Release for Unreasonable
12   Delay (Doc. 118) is denied.
13          IT IS FURTHER ORDERED that the Court finds that the Government has met
14   its burden of establishing that Defendant violated his conditions of supervised release as
15   set forth in Allegations A(1), A(2), B, C(2), C(3), and C(4) of the Second Superseding
16   Petition to Revoke Supervised Release (Doc. 131). However, the Government has failed
17   to meet its burden of establishing that Defendant violated his conditions of supervised
18   release as set forth in Allegation C(1).
19          Dated this 30th day of November, 2020.
20
21
22
23
24
25
26
27
28


                                                -2-
